DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/838,116.  Claims 1-7 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a shift range control device including a controller that includes an interruption unit control section configured to control a plurality of interruption units each of which is capable of switching between conduction and interruption of power from a power supply to a corresponding one of the winding sets, wherein the abnormality monitoring section performs a disconnection diagnosis based on the terminal voltages that are generated during energization of the winding sets in a control state where one of the interruption units is controlled to conduct the power and a remaining interruption unit is controlled to interrupt the power, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a shift range control device including a controller that (ii) controls a plurality of interruption units each of which is capable of switching between conduction and interruption of power from a power supply to a corresponding one of the winding sets, and (iii) performs a disconnection diagnosis based on the terminal voltages that are generated during energization of the winding sets in a control state where one of the interruption units is controlled to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	INOUE et al. (US 2009/0091866 A1) and NAKAI et al. (US 2005/0151491 A1), being the closest prior art, respectively disclose various shift range control devices that detect an abnormality in a current supply line including an interruption unit and windings (see INOUE et al., ABSTRACT, FIG. 4 (230, 113), FIG. 5 (ST22, ST23)) and selectively supply power to plural windings (see NAKAI et al., ABSTRACT and FIG. 4 (38, 39)).  However, the references fail to disclose the above mentioned limitations that deal with performing a specific disconnection diagnosis using a plurality of interruption units and based on terminal voltages that are generated during energization of the winding sets in a control state where one of the interruption units is controlled to conduct the power and a remaining interruption unit is controlled to interrupt the power. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
INOUE et al. (US 2009/0091866 A1) discloses a shift switching device (see ABSTRACT).
NAKAYAMA (US 2017/0248229 A1) discloses a motor controller (see ABSTRACT).
WARREN (US 5,699,870) discloses a shift control system (see ABSTRACT).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659